Same Case- — On an Application foe a Re-hearing.
Garland, J.
This case was before us at the October term 1840, 16 La., 294; has again been before us at the present term, and is a third time presented on- an application by Brigham & Downs for a re-hearing.
The suit was commenced in September, 1889, on a promissory note, the plaintiff residing in a different parish from the defendants. At the first term, a continuance was obtained by an exception, that made it necessary for the plaintiff to produce her letters of administration. At the Spring term 1840, answers were filed by the applicants for a re-hearing, in which they did not deny the justice of the plaintiff’s claim, hut allege they are sureties, and that their principal is able to pay the debt. A judgment by default was taken against Caldwell, and a final judgment given against him and his securities, granting to the latter the benefit of discussion ; from this judgment they all appealed. At the last term of this court, they brought up a defective record, the clerk having omitted to include in it the order entering a default against Caldwell. A certiorari had to issue to complete the record, and the defendants had a continuance for a year. On. the first day of thb present term, the amendment to the record was filed, and the cause fixed for trial on the third day, the counsel consenting thereto. The counsel for the plaintiff, in their answer to the petition of appeal, -asked an amendment of the judgment so as to make Brigham & Downs directly liable. The parties proceeded to trial, and one of the defendants in his argument objected to amending the judgment, because the answer requesting it had not been filed three days before-the day fixed for trial, according to article 890 of the Code of Practice, but at the same time went on with the argument, and insisted no judgment could he rendered against Caldwell, the principal, as it did not appear from the record, that his signature to the note had *19been proved. This objection proved fatal to the plaintiff’s claim against him, and the sureties then contended no judgment could be rendered against them, as the principal was discharged. We thought differently, held them bound, and deprived them of the plea of discussion, as the same record showed they had not entitled themselves to it.
They now apply for a re-hearing, because the answer was not filed three days before the argument. We cannot grant it. The appellants, by setting their cause for trial before the expiration of the three days which the appellee had to file her answer, has in. our opinion waived any objection of the kind. When the cause was called, the three days allowed the appellee to file her answer had not elapsed, and it was not too late to do it under the system of practice pursued here.
The defendants have availed themselves of every technicality to delay the payment of this debt, and have finally been caught in their own toils ; we shall not relieve them.

Re-hearing refused.